DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings contain deficient line quality.  All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined.  Refer to 37 CFR 1.84(l).  See Figures 1-5.  Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Objections
Claim 5 is objected to because of the following informalities:  Regarding claim 5, line 13, the line should conclude with a semicolon.  Regarding claim 5, line 26, the line should conclude with a semicolon.  Regarding claim 5, line 29, the line should conclude with a semicolon.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the engine outlet" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 1, lines 7-9, “a distance between estimated NOx emission level, estimated oxygen level and turbine rate, a maximum turbine rate, a maximum NOx emission level and a minimum oxygen level respectively” is indefinite.  A distance is defined as “an extent of area or an advance along a route measured in a straight line; an amount of space between two things.”  It is unclear how a distance can exist between values/variables.
Regarding claim 1, lines 7-9, “a distance between estimated NOx emission level, estimated oxygen level and turbine rate, a maximum turbine rate, a maximum NOx emission level and a minimum oxygen level respectively” is indefinite.  Respectively is defined as “separately or individually and in the order already mentioned.”  It is unclear how a NOx emission level compares to a maximum turbine rate, how an estimated oxygen level compares to a maximum NOx emission level, and how a turbine rate compares to a minimum oxygen level.  It would seem that the estimated NOx emission 
Regarding claim 1, line 8, “turbine rate” is indefinite.  A rate is the ratio between two related quantities.  It is unclear what quantities (e.g., flow, temperature, speed, etc.) this variable aims to define.
Regarding claim 1, lines 15-16, “a selected gradient direction of the cost function” is indefinite.  It is unclear how a gradient of the cost function can have a direction.
Regarding claim 1, lines 22-23, “the adjusted delta pressure set point is perturbed in an extremum seeking operation on the cost function” is indefinite.  Perturbed is defined as “feeling anxiety or concern; unsettled.”  It is unclear what this operation entails and how a set point can be perturbed.
Regarding claim 2, line 4, “a gradient direction of the cost function” is indefinite.  It is unclear how a gradient of the cost function can have a direction.  Additionally, it is unclear if this gradient direction is the same as the selected gradient direction recited in lines 15-16 in claim 1.
Regarding claim 2, line 4, “outlet temperature” is indefinite.  It is unclear what structure this temperature is at the outlet of (e.g., engine outlet, turbine outlet, etc.).
Regarding claim 3, lines 11-12, “a selected gradient direction of the cost function” is indefinite.  It is unclear how a gradient of the cost function can have a direction.  Additionally, it is unclear if this selected gradient direction is the same as the selected gradient direction recited in lines 15-16 in claim 1.
Regarding claim 3, lines 18-19, “the adjusted delta pressure and combustion phasing set points are perturbed in an extremum seeking operation on the cost function” is indefinite.  Perturbed is defined as “feeling anxiety or concern; unsettled.”  It is unclear what this operation entails and how set points can be perturbed.
Claim 5 recites the limitation "the outlet" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the intake and exhaust manifold" in claim 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the engine outlet" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  Additionally, it is unclear if the engine outlet is the same as the outlet recited in line 5 of the claim.
Regarding claim 5, line 10, “a maximum turbine rate” is indefinite.  A rate is the ratio between two related quantities.  It is unclear what quantities (e.g., flow, temperature, speed, etc.) this variable aims to define.
Regarding claim 5, lines 12-13, “a distance of the actual value to the limit value of turbine rate, NOx emission level and exhaust gas temperature” is indefinite.  A distance is defined as “an extent of area or an advance along a route measured in a straight line; an amount of space between two things.”  It is unclear how a distance can exist between values.
Claim 5 recites the limitation "the actual value" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the limit value" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 5, line 13, it is unclear if “turbine rate” is the same as the maximum turbine rate recited in line 10 of the claim.
Regarding claim 5, lines 22-23, “a selected gradient direction of the cost function” is indefinite.  It is unclear how a gradient of the cost function can have a direction.
Regarding claim 5, lines 25-26, “a selected one gradient is prioritized in the order of turbine rate, oxygen level and NOx emission level; and exhaust gas temperature” is indefinite.  Due to the location of the semicolon, it is unclear if exhaust gas temperature is one of the prioritized selected gradients.
Regarding claim 5, lines 30-31, “the adjusted delta pressure and combustion phasing setpoint is perturbed in an extremum seeking operation on the cost function” is indefinite.  Perturbed is defined as “feeling anxiety or concern; unsettled.”  It is unclear what this operation entails and how a set point can be perturbed.  Furthermore, it is unclear if the adjusted delta pressure and combustion phasing share a single setpoint or if each the adjusted delta pressure and combustion phasing have their own setpoints.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Additional Subject Matter
Claims 1-5 are not rejected under art; however, they are rejected under 35 U.S.C. 112(b) and are therefore not allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Styles et al. (US 2019/0218981 A1), Gibson et al. (US 2018/0058391 A1), and Evers (US 2007/0074512 A1) which all disclose a general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY B. WALTER whose telephone number is (571)270-5286. The examiner can normally be reached Monday - Friday: 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/AUDREY B. WALTER/Primary Examiner, Art Unit 3746